Case 1:18-cv-10225-MLW Document 327-1 Filed 08/02/19 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



    LILIAN PAHOLA CALDERON JIMENEZ and
    LUIS GORDILLO, et al.,

    Individually and on behalf of all others similarly
    situated,
                                                         No. 1:18-cv-10225-MLW
                    Plaintiff-Petitioners,

            v.

    KEVIN K. McALEENAN, et al.,

                    Defendants-Respondents.



                                DECLARATION OF


           ​I,                 , declare as follows:
            1. My name is                    . I work full time as a prevention specialist and am a
    counselor for children and families. I am a U.S. citizen.
            2. I am married to                          .          and I met in 2011, and we were
    married in 2013. We had our daughter in 2015 and our son in 2016.
            3. In July 2018, my husband was attempting to address outstanding criminal charges from
    more than a decade ago when he was taken into custody on July 5, 2018. In March 2019, he was
    transferred to ICE custody. He is still in ICE custody in Strafford, New Hampshire.
            4. In April 2019,           forwarded me a Notice to Alien of File Custody Review that he
    had received in detention, notifying him that a custody review hearing would occur “on or about”
    June 6, 2019. Based on the notice, I understood we could submit documents in support of
            ’s release any time before June 6, 2019.
            5. In the meantime, I had submitted a Form I-130 application with               as the intended
    beneficiary. Along with my son and daughter, I attended the I-130 interview on May 8, 2019, to
    demonstrate that my marriage to              was bona fide. We received approval of our I-130
    application from USCIS within a few days.
            6. Before the June 6, 2019 custody review date, I began collecting documents in support
    of         ’s release. In addition to the I-130 approval letter, I also compiled approximately 80
    pages of documents detailing the hardship our family is suffering because of              ’s detention,
    including documents about our family’s health concerns and financial hardship.
            7. We hired an attorney, Stephen Bandar, to help us submit this paperwork. I sent Mr.
    Bandar the documents on June 3, 2019 and ICE received the papers on June 6, 2019. Attached
    as Exhibit 1 is the cover sheet of the paperwork we submitted.
            8. However, before turned in our paperwork,               informed me that ICE had already
    conducted his custody review and made the determination to continue his detention for three
    more months.
            9. I was shocked to learn that a decision had been made before we had the chance to
    submit our paperwork. We had been working so hard to compile all the necessary materials to
    support          ’s release and I was devastated that our paperwork had not been considered before
    ICE made the determination to continue custody. I had personally tried to call the immigration
Caseofficer listed with
      1:18-cv-10225-MLW ’s case, butDocument
                                     could not reach327-1
                                                     anyone, even after08/02/19
                                                              Filed    several attempts.
                                                                                      Page 2 of 2
              10. Even though I understood the determination to continue custody had been made, I
      nevertheless submitted the paperwork, hoping that ICE would consider the documents.
              11. In the course of preparing this declaration, I learned that ICE has represented to this
      Court that it has not received any paperwork from us in support of               ’s release. Two months
      have passed since we submitted this paperwork and I am disheartened that ICE is not aware that
      we submitted this paperwork, much less considered it.
              12. Even though           is still in custody, we are still filing applications to help him gain
      lawful permanent resident status. In addition to getting the approved I-130,                 and I also
      submitted a Form I-212 application on July 23, 2019. We also filed a motion for stay of removal,
      which was denied.
              13.         ’s detention has been extremely difficult for our family.              is a dedicated
      husband and an awesome father. He provided financially for our family and was very attentive
      to our children’s needs.
              14. Without income from              ’s work as a house cleaner, my income alone is not
      enough to support our family. Since              was detained, I have had to search for other jobs to
      provide for our family. We have exhausted all of our savings to deal with these legal issues.
              15. The time since           was detained has been especially challenging because of my
      children’s health problems. Our son has had pneumonia multiple times this year, and he was
      recently diagnosed with asthma. Our daughter suffers from chronic gastrointestinal problems,
      and experiences constant stomach pain. Without               ’s presence at home, I have had to use
      all of my leave to care for my children, and I have also had to hire babysitters to help out.
              16.         ’s detention has also been very tough on me. I suffer from acute stress
      disorder as well as PTSD symptoms as a result of              ’s detention, and I am currently in
      therapy.


              ​Executed this ___ day of August, 2019.

              ​        ​        ​        ​        ​        ​
              ​        ​        ​        ​        ​        ​



      1
      1" = "1" "ActiveUS 175275263v.4" "" ActiveUS 175275263v.4
